Exhibit 10.2

 

SECOND AMENDMENT TO AMENDED AND RESTATED
UNSECURED REVOLVING CREDIT AGREEMENT

 

THIS SECOND AMENDMENT TO AMENDED AND RESTATED UNSECURED REVOLVING CREDIT
AGREEMENT (this “Amendment”) made as of the 14th day of September, 2005 by and
among AMERIVEST PROPERTIES INC., a Maryland corporation (the “Borrower”) KEYBANK
NATIONAL ASSOCIATION, a national banking association (the “Lender”) and KEYBANK
NATIONAL ASSOCIATION, a national banking association, as agent (the “Agent”).

 

W I T N E S S E T H:

 

WHEREAS, the Borrower, the Lender and the Agent entered into that certain First
Amended and Restated Unsecured Revolving Credit Agreement dated October 20,
2004, as amended by that certain First Amendment to Amended and Restated
Unsecured Revolving Credit Agreement dated March 15, 2005, as effected by a
letter agreement dated August 31, 2005 (as amended, the “Loan Agreement”); and

 

WHEREAS, the Borrower, the Lender and the Agent have agreed to modify certain
provisions of the Loan Agreement; and

 

NOW, THEREFORE, for and in consideration of the sum of TEN and NO/100 DOLLARS
($10.00), and other good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto do hereby covenant and agree
as follows:

 

1.             Definitions.  All the terms used herein which are not otherwise
defined herein shall have the meanings set forth in the Loan Agreement.

 

2.             Modification of the Loan Agreement.  The Borrower, the Agent and
the Lenders do hereby modify and amend the Loan Agreement as follows:

 

(a)           Notwithstanding anything contained in the Loan Agreement
(including, without limitation, §2 thereof) or any other Loan Document to the
contrary, from and after the date that all Obligations are paid, the Lender
shall have no further obligation to make Loans and the Loan Agreement shall
terminate (except for those provisions which by their terms survive a
termination of the Loan Agreement).

 

(b)           By inserting the following new definitions in §1.1 of the Loan
Agreement:

 

“Assignments of Leases and Rents.  The second assignments of rents and leases
from the Mortgagor to the Agent pursuant to which the Mortgagor shall grant and
assign to the Agent as agent for the Lenders a security interest in and
assignment of the Mortgagor’s interest as lessor with respect to all Leases and
rents thereunder of all or any part of the Mortgaged Properties as security for
the Obligations, subject to the liens in favor of the “Agent” under the Secured
Revolving Credit Agreement.

 

--------------------------------------------------------------------------------


 

Chateau.  AmeriVest Chateau Inc., a Texas corporation.

 

Chateau Plaza Reserve Account.  See §5.4

 

Collateral.  All of the properties of the Mortgagors that are subject to the
security interests, liens and mortgages created by the Security Documents,
including, without limitation, the Mortgaged Properties and the Leases.

 

Dean Foods Premises.  That portion of the Mortgaged Property commonly known as
Chateau Plaza currently leased to Dean Foods Company consisting of approximately
120,607 rentable square feet.

 

Employment Contract.  An employment agreement between Borrower and Charles
Knight, pursuant to which Charles Knight agrees to perform services for the
Borrower as Chief Executive Officer and President, such agreement to have a term
ending not sooner than the repayment of the Loans and otherwise being in form
and substance satisfactory to Agent.

 

First Collateral Account Agreement.  The Collateral Account Agreement as defined
in the Secured Revolving Credit Agreement.

 

Greenhill.  AmeriVest Greenhill Inc., a Texas corporation.

 

Leases.  Leases, licenses and agreements whether written or oral, relating to
the use or occupation of space in or on the Mortgaged Properties by persons
other than the applicable Mortgagor.

 

Minimum Release Amount.  See §5.3.

 

Mortgaged Properties.  The (a) Real Estate Assets owned by Mortgagors, as such
Real Estate Assets are more particularly described in the Security Deeds; and
(b) all other property incident to any of same described in any Security
Document.

 

Mortgagor.  With respect to each of the Mortgaged Properties, Chateau or
Greenhill as the owner thereof.

 

Named Executive.  Charles Knight.

 

Net Sales Proceeds.  With respect to the sale of any Mortgaged Property, the
gross sales price payable by the purchaser thereof less all actual costs of sale
that are charged to the Mortgagor of such Mortgaged Property and payable to
third parties unrelated to or unaffiliated with Borrower or Mortgagors,
including without limitation, title insurance charges, escrow fees, legal fees,
real estate taxes, transfer taxes, and real estate brokers’ commissions.  In the
event that any such costs are payable

 

2

--------------------------------------------------------------------------------


 

to a Person related to or affiliated with Borrower or Mortgagors, such payments
shall be subject to the approval of Agent.

 

Second Collateral Account Agreement.  The Second Collateral Account Agreement
between AmeriVest Chateau Inc., AmeriVest Greenhill Inc., Agent and KeyBank as
depository with respect to the Chateau Plaza Reserve Account.

 

Security Deeds.  The second mortgages, deeds to secure debt and deeds of trust
from each Mortgagor to the Agent pursuant to which such Mortgagor shall mortgage
or convey the Mortgaged Properties as security for the Obligations, subject to
the liens in favor of the “Agent” under the Secured Revolving Credit Agreement.

 

Security Documents.  The Security Deeds, the Assignments of Rents and Leases,
the Second Collateral Account Agreement, the Subordination, Attornment and
Non-Disturbance Agreements and the UCC-1 financing statements.

 

Subordination, Attornment and Non-Disturbance Agreement.  An agreement among and
executed by the Agent, the Mortgagor and a tenant under a Lease pursuant to
which such tenant agrees to subordinate its rights under the Lease to the lien
of a Security Deed and agrees to recognize the Agent or its successor in
interest as landlord under the Lease in the event of a foreclosure or other
transfer under the Security Deed and the Agent agrees to not disturb the
possession of the tenant so long as there is no default beyond applicable grace
periods under the Lease.

 

Termination For Cause.  Termination by Borrower of Named Executive’s employment
by reason of (a) Named Executive’s (i) failure to adhere to written policies of
Borrower, which failure has a material adverse effect on Borrower,
(ii) appropriation (or attempted appropriation) of a material business
opportunity of Borrower, including attempting to secure or securing any personal
profit or benefit in connection with any transaction entered into on behalf of
Borrower, or (iii) misappropriation (or attempted misappropriation) of any of
Borrower’s funds or property, or (b) the conviction of, the indictment (or its
procedural equivalent) for or the entry of a guilty plea or plea of no contest
by Named Executive with respect to, a felony, the equivalent thereof, or any
other crime with respect to which imprisonment is a possible punishment.”

 

(c)           By deleting in their entirety the definitions of “Fixed Charges”
and “Loan Documents” in §1.1 of the Loan Agreement, and inserting in lieu
thereof the following:

 

“Fixed Charges.  With respect to any fiscal period of the Borrower, an amount
equal to the sum of (i) Interest Expense (but excluding any amortization of
one-time upfront loan fees included in Interest Expense for

 

3

--------------------------------------------------------------------------------


 

such period), (ii) regularly scheduled installments of principal payable with
respect to all Indebtedness of Borrower and the Related Companies, excluding any
balloon payments due at the maturity of such Indebtedness, plus (iii) all
dividend payments due to the holders of any preferred stock of the Borrower.

 

Loan Documents.  This Agreement, the Notes, the Security Documents, and any and
all other agreements, documents and instruments now or hereafter evidencing,
securing or otherwise relating to the Loans.”

 

(d)           By deleting §3.2 of the Loan Agreement in its entirety and
inserting in lieu thereof the following new §3.2:

 

“§3.2       Mandatory Repayments of Loan.

 

(a)         If at any time the sum of the Outstanding Obligations exceeds the
Maximum Credit Amount, then the Borrower shall immediately pay the amount of
such excess to the Agent for the respective accounts of the Lenders for
application to the Loans.

 

(b)        [Intentionally Omitted.]

 

(c)         The proceeds distributed to or received by or on behalf of the
Borrower or any Related Company or, in the case of any Unconsolidated Entity,
the proceeds actually distributed to or received by or on behalf of the Borrower
or any Related Company by such Unconsolidated Entity, (i) from each and every
sale or refinancing of or other capital event with respect to any asset [(other
than office equipment and furnishings in the ordinary course of business)] of
the Borrower, any Related Company or any Unconsolidated Entity (including a
casualty or condemnation, return of capital or repayment of debt held by the
Borrower or any Related Company with respect to such assets or any of such
Person’s direct or indirect interest therein), less all reasonable and customary
closing costs, expenses and commissions paid to unrelated parties and less any
Indebtedness secured by such asset to be satisfied as a part of such sale or
refinance and (ii) from each and every sale, financing, or refinancing of, or
transaction which results in the dilution of, the Borrower’s, direct or indirect
ownership interest in any of the Related Companies or any Unconsolidated Entity,
shall be promptly paid to the Agent for the account of the Lenders after receipt
thereof by the Borrower such Related Company or such Unconsolidated Entity as a
prepayment of the Loans to the extent of the outstanding balance of the Loans;
provided that until such time as no principal indebtedness is outstanding under
the Secured Revolving Credit Agreement, only fifty percent (50%) of such
proceeds shall be paid to Agent as provided above (and upon payment in full of
the principal indebtedness outstanding under the Secured Revolving Credit
Agreement, all such proceeds shall be paid to Agent for the account of the

 

4

--------------------------------------------------------------------------------


 

Lenders).  The Borrower agrees that the Borrower shall, promptly, upon the
Borrower’s belief that such event may occur, provide notice to Agent of any
proposed or contemplated event described in this §3.2(c).  The provisions of
this §3.2(c) shall not apply to any such event occurring with respect to the
Mortgaged Properties.”

 

(e)           By inserting the following as §5.3 of the Loan Agreement:

 

“§5.3       Release of Mortgaged Properties.

 

The Borrower may request that the Lenders authorize the Agent to release any
Mortgaged Property from the lien of the Security Documents, provided that no
Default or Event of Default under the Loan Agreement exists or will be created
as a result of the release upon a sale of a Mortgaged Property to a Person that
is not an affiliate of or related to Borrower or Mortgagors upon: (i) the
delivery to Agent of a pro-forma Compliance Certificate reasonably satisfactory
to the Agent demonstrating that the requested release, once consummated, will
not result in a violation of any of the covenants in Section 9.1 through
Section 9.6 of the Loan Agreement (as in effect following such release), and
(ii) the payment to Agent for the account of the Lenders of a Release Price in
an amount equal to the Minimum Release Amount, which payment shall be applied to
reduce the principal balance of the Loans.

 

For the purposes hereof, the Minimum Release Amount shall be determined as
follows: (A) in the event that any principal indebtedness is outstanding under
the Secured Revolving Credit Agreement prior to such release, an amount equal to
the Net Sales Proceeds available from such sale, after payment of any release
price due and payable under the Secured Revolving Credit Agreement; and (B) if
no principal indebtedness is outstanding under the Secured Revolving Credit
Agreement immediately prior to such release, an amount equal to the greater of
(1) the Net Sales Proceeds from such sale and (2) $23,000,000.00 (with respect
to the Mortgaged Property commonly known as Chateau Plaza) or $24,000,000.00
(with respect to the Mortgaged Property commonly known as Greenhill Park). 
Borrower shall pay all reasonable fees and expenses of Agent in connection with
any such release.”

 

(f)            By inserting the following as §5.4 of the Loan Agreement:

 

“§5.4       Chateau Plaza Reserve Account.

 

The Borrower has caused AmeriVest Chateau Inc. and AmeriVest Greenhill Inc. to
establish the Chateau Plaza Reserve Account at KeyBank pursuant to the Second
Collateral Account Agreement.  Borrower acknowledges that for so long as KeyBank
is the Agent hereunder, the Agent shall be deemed to be in control of the
Chateau Plaza Reserve

 

5

--------------------------------------------------------------------------------


 

Account as required for perfection of said security interest under Article 9 of
the Uniform Commercial Code, subject to the rights of the secured party under
the First Collateral Account Agreement.  In the event that the Agent is no
longer KeyBank, Borrower, Greenhill, Chateau, KeyBank and the successor Agent
shall enter into a control agreement for purposes of maintaining such
perfection.  As of August 30, 2005, the balance of the Chateau Plaza Reserve
Account is $2,899,325.36.  For so long as Chateau Plaza shall be a Mortgaged
Property, Borrower shall cause AmeriVest Chateau Inc. to make monthly deposits
on or before the 20th day of each month into the Chateau Plaza Reserve Account
equal to the excess of the Net Operating Income from the Mortgaged Property
commonly known as Chateau Plaza for the preceding calendar month over the sum of
(i) interest for one month on a principal amount of $15,400,000 at the actual
average interest rate on the Loans during such preceding month and
(ii) $45,125.00 which is an assumed contribution from the Mortgaged Property
commonly known as Chateau Plaza toward the regular quarterly dividend on
Borrower’s common stock, provided that in the event that the current quarterly
dividend rate of 13.0 cents per share is increased or decreased, the monthly sum
stated in this clause (ii) shall be proportionately increased or decreased. 
Such deposits made pursuant to the Secured Revolving Credit Agreement shall
satisfy such requirements.  On or before the 20th day of each month Borrower
shall give to the Agent a written Deposit Certificate in the form of Exhibit F
to the Secured Revolving Credit Agreement certifying the information used to
compute the amount of each monthly deposit.  Any termination fees or other
consideration paid in connection with the termination of the current lease of
the Dean Foods Premises shall be immediately deposited in the Chateau Plaza
Reserve Account.  If the existing Lease of the Dean Foods Premises terminates,
then so long as Chateau Plaza is a Mortgaged Property and to the extent that the
Mortgagor of Chateau Plaza executes Leases of portions of the Dean Foods
Premises, Borrower may request periodic disbursements from the Chateau Plaza
Reserve Account in amounts needed to pay leasing commissions and costs of tenant
finish improvements constructed pursuant to the terms of such Leases, and in the
event that the First Collateral Account Agreement is no longer in effect, Agent
shall make such disbursements subject to receipt of lien waivers and other
documents reasonably requested by the Agent; provided that so long as the First
Collateral Account Agreement is in effect, Borrower shall be entitled to
disbursements from the Chateau Plaza Reserve Account in accordance with the
terms to the First Collateral Account Agreement and the Secured Revolving Credit
Agreement.  In addition, for so long as Greenhill Park shall be a Mortgaged
Property, then to the extent that the Mortgagor of Greenhill Park executes
Leases of portions of such Mortgaged Property, Borrower may request periodic
disbursements from the Chateau Plaza Reserve Account in amounts needed to pay
leasing commissions and costs of tenant improvements constructed pursuant to the

 

6

--------------------------------------------------------------------------------


 

terms of such Leases, and in the event that the First Collateral Account
Agreement is no longer in effect, Agent shall make such disbursements subject to
receipt of lien waivers and other documents reasonably requested by the Agent;
provided that so long as the First Collateral Account Agreement is in effect,
Borrower shall be entitled to disbursements from Chateau Plaza Reserve Account
in accordance with the terms to the First Collateral Account Agreement and the
Secured Revolving Credit Agreement.  If an Event of Default has occurred and is
continuing, the Agent may, in its sole discretion, apply any or all funds in the
Chateau Plaza Reserve Account in the same manner as Collateral proceeds under
§12.4.”

 

(g)           By inserting the following as §8.11 of the Loan Agreement:

 

“§8.11 Employment Contract.  Borrower shall not modify or amend in any material
respect the Employment Contract, and shall cause the Employment Contract at all
times to remain in full force and effect.”

 

(h)           by inserting the following as Section 8.12 of the Loan Agreement:

 

“§8.12  Sale of Other Assets.

 

Borrower shall not, and shall not permit any of the Related Companies or any
Controlled Unconsolidated Entity to, enter into any contract for the sale or
disposition of any of the following described assets, nor sell or otherwise
dispose of any of the following described Real Estate Assets if the gross sales
price for such asset is less than the amount set forth under the heading ‘Sales
Price’ in the separate plan of transfers delivered to Agent contemporaneously
herewith.”

 

 

[Remainder of Page Intentionally Left Blank]

 

7

--------------------------------------------------------------------------------


 

By deleting §9.5 of the Loan Agreement in its entirety, and inserting in lieu
thereof the following:

 

“§9.5            EBITDA to Fixed Charges.  The Borrower will not permit the
ratio of its EBITDA to Fixed Charges to be less than 1.25 to 1.0 for any period
of two fiscal quarters annualized, calculated as of the end of each fiscal
quarter.  Notwithstanding the foregoing, extraordinary gains and losses shall
not be annualized for purposes of the foregoing calculations if, and to the
extent, approved by Agent in its reasonable discretion.”

 

(i)            By deleting §12.1(o) of the Loan Agreement in its entirety, and
inserting in lieu thereof the following:

 

“(o)              The Named Executive shall cease to hold the positions of Chief
Executive Officer and President of Borrower; provided, however, that an Event of
Default shall not be deemed to have occurred if the Named Executive is
terminated as a result of a Termination for Cause or is terminated as a result
of death or disability and Borrower (A) presents a plan for the replacement of
the Named Executive reasonably acceptable to the Majority Lenders within twenty
(20) Business Days of such event, and (B) a competent and experienced successor
for the Named Executive is approved by the Majority Lenders within ninety (90)
days of such event causing the termination of such employment, which approval
may be granted or withheld by the Majority Lenders in their sole and absolute
discretion;”

 

(j)            By deleting in its entirety §12.4 of the Loan Agreement, and
inserting in lieu thereof the following:

 

“§12.4          Distribution of Collateral Proceeds.  In the event that, during
the continuance of any Default or Event of Default, the Agent or any Lender as
the case may be, receives any monies in connection with the enforcement of any
of the Loan Documents, or otherwise with respect to the realization upon any of
the Collateral or any assets of Borrower, such monies shall be distributed for
application as follows:

 

(a)         First, to the payment of, or (as the case may be) the reimbursement
of the Agent for or in respect of all reasonable costs, expenses, disbursements
and losses which shall have been incurred or sustained by the Agent in
connection with the collection of such monies by the Agent, for the exercise,
protection or enforcement by the Agent of all or any of the rights, remedies,
powers and privileges of the Agent or the Lenders under this Agreement or any of
the other Loan Documents or in respect of the Collateral or in support of any
provision of adequate indemnity to the Agent against any taxes or liens which by
law shall have, or may have, priority over the rights of the Agent to such
monies;

 

8

--------------------------------------------------------------------------------


 

(b)        Second, to all other Obligations in such order or preference as the
Majority Lenders may determine; provided, however, that distribution in respect
of such Obligations shall be made among the Lenders pro rata in accordance with
each Lender’s respective Facility Percentage; and provided, further, that the
Agent may in its discretion make proper allowance to take into account any
Obligations not then due and payable;

 

(c)         Third, upon payment and satisfaction in full or other provisions for
payment in full satisfactory to the Lenders and the Agent of all of the
Obligations, and to the payment of any obligations required to be paid pursuant
to applicable laws applicable to such enforcement; and

 

(d)        Fourth, the excess, if any, shall be returned to the Borrower or to
such other Persons as are legally entitled thereto.”

 

(k)           Notwithstanding anything in the Loan Agreement to the contrary,
the Obligations shall be secured by (i) a perfected second priority lien and
security interest to be held by the Agent (subject only to Permitted Liens and
the liens granted to the “Agent” under the Secured Revolving Credit Agreement)
in the Mortgaged Properties, pursuant to the terms of the Security Documents,
and (ii) a perfected second priority lien and security interest to be held by
the Agent in the Leases and rents from the Mortgaged Properties pursuant to the
Assignments of Leases and Rents (subject only to Permitted Liens and the liens
granted to the “Agent” under the Secured Revolving Credit Agreement).

 

(l)            For the purposes of §8.4(c) of the Loan Agreement, the Lenders
approve of the plan of transfers set forth in the separate plan delivered to
Agent contemporaneously herewith, provided that such approval shall not affect
Borrower’s obligation pursuant to §8.4(c) of the Loan Agreement to provide a
Compliance Certificate with updated calculations prior to any such transfer.

 

3.             References to Loan Agreement.  All references in the Loan
Documents to the Loan Agreement shall be deemed a reference to the Loan
Agreement as modified and amended herein.

 

4.             Consent of the Borrower.  By execution of this Amendment, the
Borrower hereby acknowledges represents and agrees that the Loan Documents
remain in full force and effect and constitute the valid and legally binding
obligations of the Borrower enforceable against the Borrower in accordance with
their respective terms, and that the execution and delivery of this Amendment
and any other modification documents do not constitute, and shall not be deemed
to constitute, a release, waiver or satisfaction of Borrower’s obligations under
the Loan Documents.

 

5.             Representations.  Borrower represents and warrants to Agent and
the Lenders as follows:

 

(a)           Authorization.  The execution, delivery and performance of this
Amendment and the transactions contemplated hereby (i) are within the authority
of the Borrower, (ii) have been duly authorized by all necessary proceedings on
the part of the Borrower, (iii) do not and will not conflict with or result in
any breach or contravention of any

 

9

--------------------------------------------------------------------------------


 

provision of law, statute, rule or regulation to which any of such Persons is
subject or any judgment, order, writ, injunction, license or permit applicable
to such Persons, (iv) do not and will not conflict with or constitute a default
(whether with the passage of time or the giving of notice, or both) under any
provision of the partnership agreement or certificate, certificate of formation,
operating agreement, articles of incorporation or other charter documents or
bylaws of, or any mortgage, indenture, agreement, contract or other instrument
binding upon, the Borrower or any of its properties or to which the Borrower is
subject (v) do not and will not result in or require the imposition of any lien
or other encumbrance on any of the properties, assets or rights of the Borrower.

 

(b)           Enforceability.  The execution and delivery of this Amendment are
valid and legally binding obligations of the Borrower enforceable in accordance
with the respective terms and provisions hereof, except as enforceability is
limited by bankruptcy, insolvency, reorganization, moratorium or other laws
relating to or affecting generally the enforcement of creditors’ rights and the
effect of general principles of equity.

 

(c)           Approvals.  The execution, delivery and performance of this
Amendment and the transactions contemplated hereby do not require the approval
or consent of any Person or the authorization, consent, approval of or any
license or permit issued by, or any filing or registration with, or the giving
of any notice to, any court, department, board, commission or other governmental
agency or authority other than those already obtained.

 

6.             No Default.  By execution hereof, the Borrower certifies that it
is and will be in compliance with all covenants under the Loan Documents after
the execution and delivery of this Amendment, and that no Default or Event of
Default has occurred and is continuing under the Loan Documents, as amended by
this Amendment.

 

7.             Waiver of Claims. The Borrower acknowledges, represents and
agrees that it has no defenses, setoffs, claims, counterclaims or causes of
action of any kind or nature whatsoever with respect to the Loan Documents, the
administration or funding of the Loans or with respect to any acts or omissions
of Agent or the Lenders, or any past or present officers, agents or employees of
the Agent or the Lenders, and the Borrower does hereby expressly waive, release
and relinquish any and all such defenses, setoffs, claims, counterclaims and
causes of action, if any.

 

8.             Ratification.  Except as hereinabove set forth, all terms,
covenants and provisions of the Loan Documents, including, without limitation,
the Loan Agreement, remain unaltered and in full force and effect, and the
parties hereto do hereby expressly ratify and confirm, the Loan Documents and
the Loan Agreement as modified and amended herein.  Nothing in this Amendment
shall be deemed or construed to constitute, and there has not otherwise
occurred, a novation, cancellation, satisfaction, release, extinguishment or
substitution of the indebtedness evidenced by the Notes or the other obligations
of the Borrower under the Loan Documents.

 

9.             Effective Date.  This Amendment shall be deemed effective and in
full force and effect upon (a) the execution and delivery of this Amendment by
the Borrower, the Agent and the Lenders, (b) the execution and delivery of the
Fifth Amendment to Revolving Credit Agreement by the Borrower, the guarantors
under the Secured Revolving Credit Agreement, the

 

10

--------------------------------------------------------------------------------


 

Agent and the lenders a party thereto, (c) the delivery to Agent of the
Employment Contract, which shall be in full force and effect, and (d) the
delivery to Agent of such other documents as Agent may reasonably require.

 

10.           Amendment as Loan Document.  This Amendment shall constitute a
Loan Document.

 

11.           Counterparts.  This Amendment may be executed in any number of
counterparts which shall together constitute but one and the same agreement.

 

12.           Miscellaneous.  This Amendment shall be construed and enforced in
accordance with the law of State of Georgia (excluding the laws applicable to
conflicts of choice of law).  This Amendment shall be binding upon and shall
inure to the benefit of the parties hereto and their respective permitted
successors, successors-in-title and assigns as provided in the Loan Agreement.

 

13.           Expenses.  Borrower shall pay the reasonable fees and expenses of
Agent and Lenders in connection with the negotiation, execution and delivery of
this Amendment.

 

[Remainder of Page Intentionally Left Blank; Signatures on Following Page]

 

11

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have hereto set their hands and affixed
their seals as of the day and year first above written.

 

 

BORROWER:

 

 

 

AMERIVEST PROPERTIES INC., a Maryland
corporation

 

 

 

By:

/s/ Charles K. Knight

 

Name:

Charles K. Knight

 

Title:

President and CEO

 

 

 

 

[CORPORATE SEAL]

 

12

--------------------------------------------------------------------------------


 

 

LENDER:

 

 

 

KEYBANK NATIONAL ASSOCIATION, a
national banking association

 

 

 

By:

/s/ Daniel P. Stegemoeller

 

Name:

Daniel P. Stegemoeller

 

Title:

Vice President

 

 

 

 

 

 

AGENT:

 

 

 

KEYBANK NATIONAL ASSOCIATION, a
national banking association, as Agent

 

 

 

By:

/s/ Daniel P. Stegemoeller

 

Name:

Daniel P. Stegemoeller

 

Title:

Vice President

 

13

--------------------------------------------------------------------------------